internal_revenue_service number release date index number ------------------------------- ------------------------------------------------------ ------------------------------------------------------------ ----------- -------------- --------------------------- in re -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ -------- telephone number --------------------- refer reply to cc psi b09 plr-141944-06 date december ------------------ ---------------------- ------------------ legend legend decedent husband date dear --------------------------------------------------------- this is in response to your letter dated date and subsequent correspondence submitted by your authorized representative requesting an extension of time under and of the procedure and administration regulations to make a qualified family-owned business election under ' b b of the internal_revenue_code the facts submitted and the representations made are as follows prior to decedent’s death decedent and husband owned a family business prior to date decedent died husband was appointed as the executor of decedent’s estate at the time of decedent’s death husband was ill husband died shortly after decedent due to his illness husband failed to file the form_706 united_states estate and generation-skipping_transfer_tax return for decedent’s estate as a result of the failure_to_file the form_706 no election under ' b b was made for decedent’s interest in the family business that was included in her gross_estate and no ' h agreement was executed shortly after husband’s death the successor executors for decedent’s estate retained a qualified_tax professional to prepare the form_706 for decedent’s estate the form_706 was filed late with the internal_revenue_service on date an election under ' b b was made on the form_706 as filed the agreement required under ' h was executed prior to filing the form_706 with the service plr-141944-06 the successor executors of decedent’s estate are requesting an extension of time under ' to make the election under ' b b law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2057 provides that for purposes of the tax imposed by ' in the case of an estate of a decedent to which ' applies the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the adjusted_value of the qualified family-owned business interests of the decedent sec_2057 provides that the deduction allowed by ' shall not exceed dollar_figure sec_2057 provides generally that ' shall apply to an estate if a the decedent was at the date of the decedent's death a citizen or resident_of_the_united_states b the executor elects the application of this section and files the agreement referred to in ' h c the sum of the adjusted_value of the qualified family-owned business interests described in ' b plus the amount of the gifts of such interests determined under ' b exceed sec_50 percent of the adjusted_gross_estate and d during the 8-year period ending on the date of the decedent's death there have been periods aggregating years or more during which such interests were owned by the decedent or a member of the decedent's family and there was material_participation within the meaning of ' 2032a e by the decedent or a member of the decedent's family in the operation of the business to which such interests relate sec_2057 provides that for purposes of ' qualified family-owned business interests are interests which are included in determining the value of the gross_estate and are acquired by any qualified_heir from or passed to any qualified_heir from the decedent within the meaning of ' 2032a e sec_2057 provides generally that for purposes of ' the term qualified_family-owned_business_interest means an interest as a proprietor in a trade_or_business carried on as a proprietorship or an interest in an entity carrying_on_a_trade_or_business if at least percent of such entity is owned directly or indirectly by the decedent and members of the decedent's family at least percent of such entity is so owned by members of families and at least percent of such entity is so owned by the decedent and members of the decedent's family or at least percent of such entity is so owned by members of families and at least percent of such entity is so owned by the decedent and members of the decedent's family plr-141944-06 sec_2057 provides that for purposes of making the election and filing the agreement under ' b b rules similar to the rules under ' 2032a d and regarding the election of special_use_valuation of farm and other qualified_real_property shall apply sec_2057 provides that ' will not apply to estates of decedent's dying after date under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer failed to make the election because of intervening events beyond the taxpayer’s control based on the facts submitted and the representations made we conclude that the requirements of ' and have been satisfied therefore the successor executors of decedent’s estate are granted an extension of time until date the date on which the form_706 for decedent’s estate was filed with the service to make the election under ' b b except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code specifically we express or imply no opinion on whether decedent’s estate qualifies for the deduction under ' this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-141944-06 the ruling contained in this letter is based upon information and representations submitted by the successor executors of decedent’s estate and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in particular the burden is on decedent’s estate to establish to the service's satisfaction that all of the requirements of ' are met sincerely ------------------------ william p o'shea associate chief_counsel passthroughs special industries enclosure copy for ' purposes
